...   .




I)ISMISS; Opinion filed September 28, 2012




                                                 in The
                                     (!uiirt uf           1t1rz1t3
                        fiftIi iitrirt nf                ixai   it   Ia11zi
                                         No. 05-12-01 182-CV


                                  LINI)A HOOPER, Appellant

                                                    V.
                           BRINSON BENEFITS, INC., Appellee


                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-07520


                            MEMORANDUM OPINION
                          Before Justices Bridges, Richter, and Lang
                                 Opinion By Justice Bridges

       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that she no longer desires to pursue the appeal. Accordingly. we       grant   appellant’s motion and

dismiss the appeal. See TEX. R.   APP.   P. 42.1(a)(l).



                                                          /


                                                          DAVID L. BRIIS
                                                          JUSTICE

121 182F.P05
                               Ltiiirt uf Apprat4
                        FiiIh itrirt uf uIrxai at Iat1as
                                       JUDGMENT
LINDA HOOPFR. Appellant                             Appeal from the 101st Judicial District Court
                                                    of Dallas County. Texas. (Tr.Ct.No. 12-
No. 05-l2-0l182-CV           V.                     07520).
                                                    Opinion delivered by Justice Bridges, Justices
BRINSON BENEFITS, INC., Appellee                    Richter and Lang, participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERE1) that appellee. Brinson Benefits. Inc.. recover its costs of the appeal from
appellant. Linda Hooper.


Judgment entered September 28, 2012.



                                                    /2     /
                                                                     yr
                                                    DAVID L. BRILtI
                                                    JUSTICE